DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Rockwell (PN. 5,106,181) in view of the US patent application publication by Smalley et al (US 2014/0300695 A1).  
Rockwell teaches an optical waveguide display system, serves as the video display, which is comprised of a screen (2) including a plurality of space-multiplexed elemental modulators (or waveguides) wherein each elemental modulator (please see Figures 5 and 6), is comprised of a waveguide (22), and a plurality of surface acoustic wave transducers (14, Figure 5 and 6) disposed along the top of the waveguide wherein each surface acoustic wave transducer is configured to diffract the guided mode light traveling in the waveguide into leaky-mode light that propagates away from a viewer, and wherein the plurality of surface acoustic wave transducers are positioned such that guided-mode light that is undiffractedd by a first one of the plurality of transducers thereby producing a longer line that would be possible with a single transducer and at least one volume reflection grating (Bragg regime, column 10, lines 6-11, column 12, lines 61-68) positioned on the waveguide that the volume reflection grating is positioned at a location selected for steering the leaky-mode light toward the viewer (30).  
This reference does not teach explicitly that the display system is a holographic video display.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).   Furthermore, Smalley et al in the same field of endeavor teaches an acoustic-optic/electro-optic holographic display that is comprised of at least one elemental modulator comprises an anisotropic waveguide, (2400, Figures 24A to 24E), at least one in-coupling grating (2430), at least one acoustic wave transducer (2450, 2455) disposed along the top of the waveguide and a phased array electro-optic (EO) grating (2420).  It would then have been obvious to one skilled in the art to apply the teachings of Smalley et al to use the optical waveguide display system as a holographic video display for the benefit of allowing the display system that is capable of displaying holographic image.  
Rockwell teaches that the incident light coupled into the waveguide to produce guide-mode light traveling in the waveguide is pulsed light, (please see column 20, lines 50-51).  This reference however does not teach explicitly to include at least one in-coupling reflection grating positioned on the waveguide to produce the guided-mode light.  Smalley et al in teaches to include an in-coupling grating (2430, Figures 24A to 24E) for coupling the incident light into the waveguide to form the mode-guided light.  Although this reference does not teach explicitly that the grating coupler is a reflection grating such modification is considered obvious to one skilled in the art since either to use a reflection grating or a transmission grating as the coupler is common knowledge in the art since it is relative to the location of the light source.  It would then have been obvious to use a grating coupler to couple the light into the waveguide to produce the guided-mode light traveling in the waveguide for the benefit to allow the coupling of the light with accurate direction control.  
Smalley et al further teaches that the waveguide may comprise an anisotropic substrate (please see the abstract).  It would then have been obvious to modify the waveguide of Rockwell to make the waveguide an anisotropic waveguide for the benefit of using a suitable material to make the waveguide.  
With regard to claim 11, the method for generating a holographic image is implicitly met by the optical waveguide display system of Rockwell in light of the acousto-optic/electro-optic holographic video display taught by Smalley et al for the reasons set forth as in claim 1 above.  
With regard to claims 2 and 12, Smalley et al teaches that the display comprises a graphic processing unit, circuit for RF up-conversion and amplification and multiplexor for switching amongst holographic lines to drive multiple lines in sequence, (please see paragraphs [0073] to [0079]) to display the holographic image.
With regard to claims 3, 4 and 13, 14, as shown in Figures 5 and 6, Smalley et al teaches that the anisotropic waveguide (110, Figure 1), of the plurality of elemental modulators, may be placed within a substrate (130) that is made of lithium niobate, (please see paragraph [0062]). 
With regard to claims 5 and 15, as shown in Figure 22, Smalley et al teaches that the each anisotropic waveguide can be divided into segments (2210, 2212, 2214 and 2216, Figure 22) that each provided with separate illumination (2270, 2272 and 2274).
With regard to claims 6 and 16, Rockwell teaches that the display is transparent and the reflection volume gratings operate in the Bragg regime, (please see column 10, lines 6-10).  
With regard to claims 7, 8 and 17, 18, Rockwell in light of Smalley et al teaches that each of the anisotropic waveguide can be associated with an acoustic transducer and dynamic holographic gratings in one to one manner, (please see Figures 5 and 6 of Rockwell and Figures 24 and 25 of Smalley et al) arranged along the anisotropic waveguide to produce multiple output lines. The plurality of the elemental modulators disposed on a substrate (please see Figure 20A, of Smalley et al).
With regard to claims 9 and 19, Rockwell in light of Smalley et al teaches that there may include multiple acoustic transducers (14, Figures 5 and 6 of Rockwell) disposed along the anisotropic waveguide in order to provide a desired length of optical line, (also please see Figures 24 and 25 of Smalley et al).
With regard to claims 10 and 20, Smalley et al teaches that holographic video image may be produced by the display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US patent issued to Schmidt (PN. 3,874,782) teaches a light guiding modulator employing anisotropic substrate.  US patent application publication by Mermelstein et al (US 2002/0141039 A1) teaches a spatial light modulator includes surface acoustic wave transducer and grating.  US patent application publication by Mullins et al (US 2017/0094265 A1) teaches a holographic lens that comprises surface acoustic wave transducers and volume grating.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872